Name: Commission Regulation (EEC) No 1785/89 of 22 June 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6 . 89 Official Journal of the European Communities No L 179/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1785/89 of 22 June 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of IT June 1985 on monetary compensatory amounts in agriculture 0), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3521 / 88 (4), and in particular Article 6 (3) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 1678/89 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 (7), as last amended by Regulation (EEC) No 1692/89 (8); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 14 to 20 June 1989 for the Italian lira and the pound sterling lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom ; whereas, pursuant to Article 5 (3) of Regu ­ lation (EEC) No 1677/85, the monetary compensatory amounts applicable for Italy in respect of the sugar sector are to be adjusted ; whereas , pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts for Italy should be updated in the sectors concerned ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column .'Italy* in Parts 1 , 5 and 7 of Annex I is replaced by that given in Annex I hereto. 2 . The column 'United Kingdom' in Parts 1 , 2 , 3 , 4, 5 , 7 , 8 and 10 of Annex I is replaced by that given in Annex I hereto . 3 . Annexes II, III and IV are replaced by Annexes II, III and IV hereto. Article 2 This Regulation shall enter into force on 26 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission l) OJ No L 164, 24 . 6 . 1985, p . 6 . J) OJ No L 182, 3 . 7 . 1987, p. 1 . 5) OJ No L 310, 21 . 11 . 1985, p . 4 . 4) OJ N ° L 307, 12 . 11 . 1988 , p . 28 . s) OJ No L 310, 21 . 11 . 1985, p. 22 . *) OJ No L 164, 15 . 6. 1989, p. 12 , , *) OJ No L 364, 30 12 . 1988 , p. 1 . ") OJ No L 170, 19 . 6 . 1989, p. 1 . No L 179/2 Official Journal of the European Communities 26 . 6 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 . 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 1390 1103 19 10 1103 19 30 1103 19 90 1103 2100 1103 29 10 1103 29 20 11,989 11,989 18,463 18,463 11,989 11,989 11,390 11,390 11,390 10,934 10,934 11,989 11,989 11,390 11,390 14,535 13,696 16,785 5,395 11,617 11,153 11,617 11,617 24,173 15,698 15,308 17,384 16,861 17,384 12,229 11,617 15,945 11,617 11,617 12,229 11,617 11,617 3 799 3 799 5 851 5 851 3 799 3 799 3 609 3 609 3 609 3 465 3 465 3 799 3 799 3 609 3 609 4 606 4 340 5 319 1 710 3 681 3 534 3 681 3 681 7 660 4 975 4 851 5 509 5 343 5 509 3 875 3 681 5 053 3 681 3 681 3 875 3 681 3 681 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 26 . 6. 89 Official Journal of the European Communities No L 179/3 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 110412 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 110429 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 11,153 3 534 12,229 3 875 11,617 3 681 11,617 3 681 11,617 3 681 15,945 5 053 11,153 3 534 19,681 6 237 12,229 3 875 11,617 3 681 13,188 4 179 11,617 3 681 11,617 3 681 11,617 3 681 15,945 5 053 18,223 5 775 11,617 3 681 11,153 3 534 15,308 4 851 11,153 3 534 11,153 3 534 12,229 3 875 12,229 3 875 12,229 3 875 11,617 3 681 11,617 3 681 12,229 3 875 11,617 3 681 11,617 3 681 11,617 3 681 12,229 3 875 11,617 3 681 12,229 3 875 11,617 3 681 11,617 3 681 11,617 3 681 8,992 2 850 3,597 1 140 21,341 6 763 15,946 5 053 20,274 6 425 15,148 4 800 17,654 5 594 19,407 6 150 19,407 6 150 11-1 11-1 11-1 11-1 11-4 11-4 11-4 1 1-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 C) No L 179/4 Official Journal of the European Communities 26. 6 . 89 Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Portugal CN-code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  1 000 kg  1108 12 00 1108 13 00 1108 14 00 . 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 Il 17,558 5 564 7295 O 17,558 5 564 7296 Il 17,558 5 564 7297 O 17,558 5564 7294 Il 17,558 5 564 7295 O 17,558 5 564 7294 Il 17,558 5 564 7295 W ­ 17,558 5 564 26,412 8370 7318 22,907 7 259 7318 17,558 5 564 I Il 17,558 5 564 Il 17,558 5 564 II 23,954 7 591 16,744 5 306 I Il 17,558 5 564 7622 Il   7623 Il 4,952 1 569 Il 10,257 3250 4,952 1 569 Il 10,257 3 250 4,952 1 569 10,610 3 362 Il 4,952 1 569 10,610 3 362 Il 23,256 7 370 7624 O   7625 O 1,439 456 7541 OO '   7542 OO 8,084  7543 OO 16,168  7544 OO   7545 OO 2,005  7546 OO 4,010  7547 OO   7548 OO 13,321  7549 OO 26,642  7550 OO 1,439 456 7551 OO 9,523 456 7552 OO 17,607 456 7626 OO 1,439 456 7627 OO 3,444 456 7628 OO 5,449 456 7629 OO 1,439 456 7630 OO 14,760 456 Official Journal of the European Communities No L 179/526. 6 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 10 13 23-8 7631 Of) 28,081 456 2309 10 31 23-3 7624 (J)   23-3 7691 ( ») 4,556 1 444 2309 10 33 23-9 7541 (2)(3)   23-9 7542 (J)(J) 8,084  23-9 7543 Of) 16,168  23-9 7544 (J)(J)   23-9 7545 (2)C) 2,005  23-9 7546 Of) 4,010  23-9 7547 (2)(5)   23-9 7548 00 13,321  23-9 7549 OO 26,642  23-9 7645 00 4,556 1 444 23-9 7646 (*)(*) 12,640 1 444 23-9 7647 OO 20,724 1 444 23-9 7648 OO 4,556 1 444 23-9 7649 OO 6,561 1 444 23-9 7650 OO 8,566 1 444 23-9 7651 OO 4,556 1 444 23-9 7652 OO 17, «77 1 444 23-9 7653 OO 31,198 1 444 2309 10 51 23-4 7624 ( ») .   23-4 7692 ( »)" 8,992 2 849 2309 10 53 23-10 7541 OO   23-10 7542 OO 8,084  23-10 7543 OO 16,168  23-10 7544 OO   23-10 7545 (2)(3) 2,005 '  23-10 7546 (2)(3) 4,010  23-10 7547 (2)(3)   23-10 7548 (2)(3) 13,321  23-10 7549 (2)(J) 26,642  23-10 7654 (2)Q 8,992 2 849 23-10 7655 (2)(3) 17,076 2 849 23-10 7656 (2)C) 25,160 2 849 23-10 7657 (2)0 8,992 2 849 23-10 7658 (2)(3) 10^997 2 849 23-10 7659 (2)Q 13,002 2 849 23-10 7660 (2)(3) 8,992 2 849 23-10 7661 (2)(3) 22,313 2 849 23-10 7662 (2)(3) 35,634 2 849 2309 90 31 23-5 7624 (J)   23-5 7693 (5) 1,439 456 2309 90 33 23-11 7541 (2)(3)   23-11 7542 (2)f) 8,084  No L 179/6 Official Journal of the European Communities 26 . 6. 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 90 33 456 456 456 456 456 456 456 456 456 1 444 2309 90 41 2309 90 43 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 754,1 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 (2X') (2X') (*X') ('X') ('X') ('X') (2X') ('X') ('X') ('X') ('X') ('X') (2X') ('X') ('X') ('X') (*X') (2X') ('X') ('X') (2X') (2X') ('X') ('X') ('X') (2X') (2X') ('X') ('X') (2X') (2X') (2X') (2X') (2X') ('X') (2X') (2X') ('X' ('X') 16,168 2,005 4,010 13,321 26,642 1,439 9,523 17,607 1,439 3,444 5,449 1,439 14,760 28,081 4,556 8,084 16,168 2,005 4,010 13,321 26,642 4,556 12,640 20,724 4,556 6,561 8,566 4,556 17,877 31,198 8,992 8,084 16,168 2,005 4,010 1 444 1 444 1 444 1 444 1 444 1 444 1 444 1 444 1 444 2 849 2309 90 51 2309 90 53 26. 6 . 89 Official Journal of the European Communities No L 179/7 1 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 . Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  1 000 kg  2309 90 53 23-13 7548 00 13,321  23-13 7549 oo 26,642  23-13 7681 oo 8,992 2 849 23-13 7682 oo 17,076 2 849 23-13 7683 oo 25,160 2 849 23-13 7684 oo 8,992 2 849 23-13 7685 oo 10,997 2849 23-13 7686 00 \ 13,002 2 849 23-13 7687 oo 8,992 2 849 23-13 7688 oo \ 22,313 2 849 i I 23-13 7689 oo L 35,634 2 849 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 179/8 Official Journal of the European Communities 26. 6 . 89 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN-code Table Additional- code Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc 02-3 02-3 7039 7054 0103.91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 1111 0210 11 19 0210 11 31 021011 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054  100 kg  0,841 0,715 0,841 1,093 1,585 1,224 1,224 1,771 0,951 1,771 1,224 1,224 1,093 1,585 1,224 1,224 1,771 0,951 1,771 1,224 1,224 0,437 0,481 0,262 1,585 1,224 3,083 2,427 0,951 1,585 1,399 1,530 1,224 1,771 1,771 1,224 1,224 2,427 3,050 02-3 02-3 7039 7054 26 . 6 . 89 Official Journal of the European Communities No L 179/9 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ - Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II\  100 kg  0210 19 81 02-3 7039 \ 3,083 02-3 7054 1,585 0210 19 89 IlIl l 1,585 1601 00 10 IlII 0 1,530 1601 00 91 16-1 7319 oo l 2,569 I 16-1 7322 oo 2,055 i 1601 00 99 16-1 7319 ex2) 1,749 16-1 7322 C)(2) 1,399 1602 10 00 \l Il 1,224 1602 20 90 IlIlIlI 1,421 1602 41 10 16-3 7327 Il 1,585 16-3 7328 2,678 16-3 7329 1,640 1602 42 10 16-3 7327 Il 1,224 16-3 7328 \ 2,241 16-3 7329 Il 1,530 1602 49 11 16-3 7327 1,585 16-3 7328 2,678 l 16-3 7329 Il 1,530 1602 49 13 16-3 7327 1,224 16-3 7328 2,241 16-3 7329 IlI 1,530 1602 49 15 16-3 7327 1,224 l 16-3 7328 2,241 \ 16-3 7329 l 1,530 1602 49 19 16-3 7327 1,224 16-3 7328 1,476 16-3 7329 I 1,181 1602 49 30 16-1 7319 \ 1,224 16-1 7322 l 0,984 1602 49 50 \ \ I 0,732 1602 90 10 1,421 1602 90 51 I I 1,476 1902 20 30 \ \ 0,732 C) « composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 179/ 10 Official Journal of the European Communities 26 . 6. 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts | liIl Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I | ||II  100 kg live weight  0102 90 10 IIII C) 2,431 0102 90 31 IIIl O " 2,431 0102 90 33 \\\ C) 2,431 0102 90 35 || o 2,431 0102 90 37 I IIIl 2,431 IIIlIl  100 kg net weight  0201 10 10 IIIIIl 4,620 0201 10 90 II Il\ 4,620 0201 20 21 IIIIII 4,620 0201 20 29 II Il 4,620 0201 20 31 3,696 0201 20 39 || 3,696 0201 20 51 \ \ 5,543 0201 20 59 ¢ \ Il 5,543 0201 20 90 II Il 3,696 0201 30 00 IlII 6,321 0202 10 00 I 4,109 0202 20 10 Il 0 4,109 0202 20 30 02-1 7014 0,657 02-1 7018 \ 0,657 02-1 7019 o 3,287 0202 20 50 02-1 7014 l 1,027 02-1 7018 \ 1,027 02-1 7019 o 5,136 0202 20 90 (2) 3,287 0202 30 10 II o I. 5,136 0202 30 50 IIII oo 5,136 0202 30 90 02-2 7034 l 1,027 02-2 7038 o I 5,136 0206 10 95 \ l l I 6,321 0206 29 91 I 5,136 0210 20 10 \ 3,696 0210 20 90 \ l 5,276 0210 90 41 \ 5,276 0210 90 90 \ 5,276 1602 50 10 16-4 7330 l L 5,276 16-4 7331 : I 3,161 16-4 7332 : l 2,115 1602 90 61 16-4 7332 2,115 26. 6 . 89 Official Journal of the European Communities No L 179/ 11 (*) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and motded yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of Quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 179/ 12 Official Journal of the European Communities 26 . 6 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I ¢ I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit ' France FF Greece Dr Ireland £ Irl Portugal Esc I - 100 pieces 0105 11 00 Il II 0,270 0105 19 10 Il \ 0,788 0105 19 90 I \ 0,270  100 kg  0105 91 00 I-IIlI 1,174 0105 99 10 II \ 1,910 0105 99 20 1,810 0105 99 30 II 1,291 0105 99 50 IlIl 1,887 0207 10 11 IIIIIl 1,475 0207 10 15 II 1,677 0207 1019 IlIlIl 1,827 0207 10 31 IlIl 1,844 0207 10 39 IIIl 2,021 0207 10 51 Il Il 2,247 0207 10 55 II Il 2,728 0207 10 59 \ 3,031 0207 10 71 \\ 2,586 0207 10 79 II Il 2,828 0207 10 90 Il I 2,696 0207 21 10 \ 1,677 0207 21 90 Il 1,827 0207 22 10 1,844 0207 22 90 \ Il I 2,021 0207 23 11 II i I 2,728 0207 23 19 Il 3,031 020723 51 \ Il 2,586 0207 23 59 \ 2,828 0207 23 90 l Ill 2,696 0207 39 11 \ \ 4,971 0207 39 13 \ \ \ 2,010 020739 15 \ l 1,530 020739 17 I 1,060 0207 39 21 l 2,767 0207 39 23 \ \ l . 2,600 0207 39 25 \ I 4,709 0207 39 27 \ l 1,060 0207 39 31 \ I 3,872 0207 39 33 \ 2,223 26. 6 . J89 Official Journal of the European Communities No L 179/ 13 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 020742 41 020742 51 020742 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  1,530 1,060 2,950 1,383 2,489 4,709 1,060 5,939 4,971 3,334 3,111 2,965 1,530 1,060 4,242 2,767 4,101 2,600 3,889 4,709 1,060 4,971 2,010 1,530 1,060 2,767 2,600 4,709 1,060 3,872 2,223 1,530 1^060 2,950 1,383 2,489 4,709 1,060 5,939 4,971 3,334 3,111 : 2,965 1,530 1,060 No L 179/ 14 Official Journal of the European Communities 26. 6. 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1 EscDM Pta £  100 kg  4,242 2,767 4,101 2,600 3,889 4,709 1,060 2,355  100 pieces  0207 43 51 0207 4353 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 0,563 0,193  100 kg  1,701 7,961 3,470 3,708 7,689 1,973 3,687 5,180 4,965 5,180 6,906 0,936 6,906 0,936 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 26 . 6, 89 Official Journal of the European Communities No L 179/ 15 PARTS SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 ke  0401 0402 10 11 0402 10 19 a + e 6,660 4,176 1,032 6,660 a + e 0402 10 91 0402 10 99 0402 21 11 0402 21 17 d+f d + f a + c d + f d+f a+ c 4,176 a + c a + c a+c a + c a + c + f a + c a+ c a + c a+ c a+c+ f 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7078 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 a + c a+c+f a+ c a+ c a+ c a + c + f a + c+f a+ c+ f 4,176 a + c a+ c+ f a+c a + c a + c a+ c+ f a + c + f a + c+ f 0403 90 13 6,660 4,176 a + c a+ c d+f a+c + f a + c+ f a + c a+c . a + c a + c+ f a + c+ f a + c a + c d + f a + c+ f a + c + f a + c a+ c a+c a + c + f a + c + f 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 Official Journal of the European Communities 26 . 6 . 89No L 179/ 16 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c+ f a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 3,358 3,442 5,817 5,963 7,311 7,494 0,336 0,344 b x coef b x coef b xcoef 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7222 7223 7225 7752 7753 7754 7755 7226 7227 7228 7229 7230 7231 7232 7226 7228 11,511 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 b x coef b x coef b X coef b x coef b b x coef b b x coef 4,492 4,605 b x coef 8,282 9,526 5,694 7,462 2,588 3,790 9,526 26. 6. 89 Official Journal of the European Communities No L 179/ 17 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7,462 3,790 9,526 12,902 3,427 5,027 7,317 8,678 3,427 5,027 7,317 7,317 8,678 8,678 9,026 7,462 8,282 9,526 5,694 7,462 11,151 11,151 7,462 11,151 0406 10 90 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 10,225 8,282 9,526 5,694 7,462 8,282 9,526 5,694 Official Journal of the European Communities 26 . 6 . 89No L 179/ 18 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 04-15 7258 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 0406 90 35 0406 90 37 0406 90 39 0406 90 50 26. 6 . 89 Official Journal of the European Communities No L 179/ 19 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  12,902 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04- IS 7226 7227 7228 7229 7230 7259 7274 7277 : 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 8,282 9,526 5,694 7,462 8,282 9,526 5,694 7,462 No L 179/20 Official Journal of the European Communities 26 . 6 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 Bfrs/Lfrs Dkr Lit FF Dr £ Ir EscDM Pta £  100 kg  0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15 04-8 7226 04-8 7231 04-8 7232 04-8 7226 04-8 7231 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 2,588 3,790 2,588 3,790 9,526 7,462 3,790 9,526 7,462 3,790 0,808 1,617 2,425 3,032 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2,664 3,996 4,995 5,595 5,994 0,808 1,617 2,425 3,032 3,395 3,638 0,200 0,401 ; 0,601 0,752 0,842 0,902 : 1,332 2309 10 19 26 . 6 . 89 Official Journal of the European Communities No L 179/21 Positive Negative Denmark Ireland CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Portugal DM Fi Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  too kg  2309 10 19 2309 10 39 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 - 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 2,664 3,996 4.995 5,595 5.994 0,808 1,617 2,425 3,032 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2,664 3.996 4.995 5,595 5.994 0,808 1,617 2,425 3,032 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2,664 3.996 4.995 5,595 5,994 0,808 1,617 2,425 3,032 2309 10 59 2309 10 70 No L 179/22 Official Journal of the European Communities 26 . 6 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem- ¢ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  2309 10 70 2309 90 35 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 75f&gt;4 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2,664 3,996 4.995 5,595 5.994 0,808 1,617 2,425 3,032 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2,664 3.996 4.995 5,595 5,994 0,808 1,617 2,425 3,032 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2309 90 39 26 . 6 . 89 Official Journal of the European Communities No L 179/23 Positive Negative Denmark CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  2309 90 39 2309 90 49 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 : 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 : 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 , 7553 23-14 7554 23-14 7555 23-14 7556 2,664 3,996 4.995 5,595 5.994 0,808 1,617 2,425 3,032 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2,664 3.996 4.995 5,595 5.994 0,808 1,617 2,425 3,032 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2,664 3.996 4.995 5,595 5,994 0,808 1,617 2,425 3,032 ' 2309 90 59 2309 90 70 No L 179/24 Official Journal of the European Communities 26 . 6 . 89 Positive Negative Germany Spam CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 kg  2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 3,395 3,638 0,200 0,401 0,601 0,752 0,842 0,902 1,332 2,664 3,996 4,995 5,595 5,994  % milk fat/100 kg product  a b 0,125 0,137  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 0,057  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,067. ¢ °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,005  % sucrose/100 kg product  f 0,042 Annex For certain milk products, falling within ON codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 179/2526. 6 . 89 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts CN-code Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Denmark Luxem ­ bourg Bfrs/Lfrs Dkr  100 kg  Italy Lit France FF Greece Dr " Ireland £ Irl Portugal Esc 3,477 3,477 3,477 3,477 3,477 3,477 3,477 3,477 4,166 4,166 4,166 '   100 kg of dry matter  4,166 4,166 4,166   % sucrose content and 100 kg net  0,0417 0,0417 0,0417   100 kg of dry matter  4,166   % sucrose content and 100 kg net  0,0417 0,0417 0,0417 0,0417 0,0417 0,0417 0,0417 »   100 kg of dry matter =  4,166   °/o sucrose content and 100 kg net  0,0417 0,0417 0,0417 _ Table Additionalcode Notes 17-5 7334 e&gt; 17-5 7335 Il 17-5 7334 e&gt; 17-5 7335 17-5 7334 o 17-5 7335 17-5 7334 C) 17-5 7335 17-6 7337 o 17-7 7340 Il 17-7 7340 17-7 7340 II 17-7 7340 Il 17-7 7340 II 17-10 7345 C) 17-10 7346 C) 17-10 7347 17-7 7340 I 17-11 7349 o 17-11 7350 C) 17-11 7351 o 17-12 7353 o 17-10 7345 o 17-10 7346 o 17-8 7347 O 21-5 7419 21-6 7423 o 21-6 7424 C) 21-6 7425 (3) 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 No L 179/26 Official Journal of the European Communities 26 . 6 . 89 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968, p. 3) the monetary compensatory amount shall be-adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (') For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4.-3 . 1970, p. 1 ) in the case of exports. 26. 6 . 89 Official Journal of the European Communities No L 179/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ || Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I ||||  100 kg ­ 0403 10 51 5,994 0403 10 53 IIIIIl 6,721 0403 10 59 || 9,562 0403 10 91 \\  0403 10 93 II Il  0403 10 99 IlIIII  0403 90 71 IIIl 5,994 # 0403 90 73 II Il 6,721 0403 90 79 9,562 0403 90 91 II  0403 90 93 Il  0403 90 99 IIIl  1517 10 10 II  1517 90 10 \ II  1704 10 11 IlII 2,489 1704 10 19 I Il 2,489 1704 10 91 II 2,792 1704 10 99 2,792 1704 90 51 17-1 # ¢ 1704 90 55 17-4 * II 1704 90 61 17-4 # 1704 90 65 17-4 * 1704 90 71 17-4 * I l 1704 90 75 17-1 * I 1704 9081 17-2 17-2 * 7632 \ 1704 90 99 17-3 17-3 * 7632 \ 1806 20 10 18-1 I 1806 20 30 18-1 * 1806 20 50 18-1 * l 1806 20 70 18-1 * I l 1806 20 90 18-2 * I 1806 31 00 18-1 * l 1806 32 10 18-4 * \ 180632 90 18-4 * l 1806 90 11 18-4 I 1806 90 19 18-1 * \ 1806 90 31 18-1 \ No L 179/28 Official Journal of the European Communities 26. 6. 89 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  I 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 1100 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 * * 7632 * * # * * * * * # * * 2,350 2,350 2,350 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 210500 10 2105 00 91 2105 00 99 2106 10 90 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 7633 7634 # * * * * 6585 7585 6586 7586 * 2,496 3,283 2,296 3,102 2106 90 99 2905 44 11 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * 7001 7002 7003 7004 7635 7636 7637 7642 2,437 3,487 / 26 . 6. 89 Official Journal of the European Communities No L 179/29 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg - 2905 44 19 ||\ L I 3,374 2905 44 91 2,564 2905 44 99 I II 4,799 3505 10 10 I I ||  3505 10 90 \  3823 60 11 l I II  3823 60 19 \ \ 3,374 3823 60 91 II 2,564 3823 60 99 \ \\ \ 4,799  / 7001 II   7002 II \   l 7003 \ 2,437  7004 3,487  7005 I   7006 \   7007 li 2,161  7008 II 2,911  7009 l 3,961  l 7010 II\   7011 Il   Il 7012 2,701  li 7013 li 3,451 _ II 7015 II   7016 2,496  7017 3,283  7020   || 7021 Il   7022 l 2,526  \ 7023 3,276  II 7024 l 4,326  || 7025   7026 I 2,213  \ 7027 I \ 3,000  l 7028 l 3,750  \ 7029 I 4,800  7030 \   I 7031 I 2,753  I 7032 l 3,540  7033 I 4,290  7035 \ 2,435  \ 7036 I 3,335  7037 I 4,122  7040 \ 2,517  ^ 7041 _ I 3,417  7042 4,204 No L 179/30 Official Journal of the European Communities 26 . 6. 89 I \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||II  100 kg -  7043 Il 4,954  7044 Il 6,004 .  7045 Il 2,991  7046 II 3,891  II 7047 II 4,678  II 7048 5,428  II 7049 6,478  II 7050 li 3,531  II 7051 4,431 -I II 7052 II\ 5,218  II 7053 II 5,968  II 7055 4,113  II 7056 II 5,013  II 7057 5,800  II 7060 4,496  II 7061 II 5,396  7062 Il\ 6,183  II 7063 II 6,933  Il 7064 Il 7,983  Il 7065 IlI 4,970  Il 7066 Il\ 5,870  II 7067 Il 6,657  Il 7068 Il 7,407  Il 7069 || 8,457  7070 \ 5,510  I 7071 6,410  II 7072 7,197  Il 7073 I 7,947  || 7075 6,092  l 7076 \ I 6,992  I 7077 7,779  I 7080 8,751  I 7081 \ 9,651  1 7082 \ \ 10,438  I 7083 \ 11,188  \ 7084 l 12,238  \ 7085 l 9,225  I 7086 \ 10,125  \ 7087 l 10,912  7088 \ 11,662  l 7090 \ 9,765  \ 7091 \ 10,665  \ 7092 I 11,452  \ 7095 \ I 10,347  I 7096 \ 11,247 26. 6. 89 Official Journal of the European Communities No L 179/31 1 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg   7100 O   7101 f)   7102 O   7103 O 2,748  7104 0) 3,798  7105 C) -  7106 0)   7107 (') 2,472  7108 C) 3,222  7109 (*) 4,272  7110 (*)   7111 ( ») 2,225  7112 C) 3,012  7113 C) 3,762  7115 C)   7116 C) 2,807  7117 C) 3,594  7120 O   7121 C)   7122 C) 2,837  7123 C) 3,587  7124 O 4,637  7125 C)   7126 C) 2,524  7127 (&gt;) 3,311  7128 (') 4,061  7129 C) 5,111  7130 (') 2,164  7131 (l) 3,064  7132 O 3,851  7133 C) 4,601  7135 C) 2,746  7136 O 3,646  7137 C) 4,433  7140 O 2,828  7141 O 3,728  7142 O 4,515  7143 O 5,265  7144 O 6,315  7145 O 3,302  7146 0) 4,202  7147 (l) 4,989  7148 O 5,739  7149 C) 6,789  7150 O 3,842 No L 179/32 Official Journal of the European Communities 26 . 6 . 89 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ ' Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7151 (') 4,742  7152 O 5,529  7153 (') 6,279  7155 f) 4,424  7156 0) 5,324  7157 ( ») 6,111  7160 (') 4,807  7161 C) 5,707  7162 (') 6,494  7163 O 7,244  7164 O 8,294  7165 C) 5,281  7166 C) 6,181  7167 C) 6,968  7168 O 7,718  7169 C) 8,768  7170 C) 5,821  7171 C) 6,721  7172 C) 7,508  7173 C) 8,258  7175 O 6,403  7176 f) 7,303  7177 O 8,090  7180 C) 9,062  7181 C) 9,962  7182 0) 10,749  7183 C) 11,499  7185 (') 9,536  7186 C) 10,436  7187 C) 11,223  7188 C) 1 1,973  7190 ( »). 10,076  7191 C) 10,976  7192 0) 11,763  7195 O 10,658  7196 C) 11,558  7200 C)   7201 C) 2,244  7202 C) 3,031  7203 C) 3,781  7204 C) 4,831  7205 C)   7206 C) 2,718  7207 C) 3,505  7208 O 4,255 26 . 6. 89 Official Journal of the European Communities No L 179/33 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7209 C) 5,305  7210 C) 2,358  7211 C) 3,258  7212 (l) 4,045  7213 C) 4,795  7215 C) 2,940  7216 (') 3,840  7217 O 4,627  7220 C) 3,524  7221 C) 4,424  7260 C) 5,660  7261 C) 6,560  7262 0) 7,347  7263 C) 8,097  7264 C) 9,147  7265 C) 6,134  7266 C) 7,034  7267 (') 7,821  7268 C) 8,571  7269 (') 9,621  7270 C) 6,674 7271 C) 7,574  7272 C) 8,361  7273 C) 9,111  7275 C) 7,256  7276 (') 8,156  7280 C) 7,840  7300 C) 2,151  7301 C) 3,051  7302 C) 3,838  7303 C) 4,588  7304 (') 5,638  7305 C) 2,625  7306 (') 3,525  7307 (') 4,312  7308 (') 5,062  7309 ( ») 6,112  7310 C) 3,165  7311 (') 4,065  7312 (') 4,852  7313 C) 5,602  7315 (') 3,747  7316 C) 4,647  7317 C) 5,434  7320 C) 4,331 No L 179/34 Official Journal of the European Communities 26 . 6. 89 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7321 C) 5,231  7360 (') 5,747  7361 (l) . 6,647  7362 C) 7,434  7363 O 8,184  7364 (') 9,234  7365 f) 6,221  7366 (') 7,121  7367 C) 7,908  7368 C) 8,658  7369 O 9,708  7370 O 6,761  7371 C) 7,661  7372 (l) 8,448  7373 C) 9,198  7375 O 7,343  7376 O 8,243  7380 (l) 7,927  7400 C) 2,890  7401 (l) 3,790  7402 O 4,577 -  7403 (') 5,327  7404 (') 6,377  7405 (') 3,364  7406 ( ») 4,264  7407 (') 5,051  7408 C) 5,801  7409 C) 6,851  7410 f) 3,904  7411 (') 4,804  7412 (') 5,591  7413 C) 6,341  7415 C) 4,486  7416 (') 5,386  7417 (') 6,173  7420 (') 5,070  7421 C) 5,970  7460 (') 5,827  7461 (') 6,727  7462 ( «) 7,514  7463 C) 8,264  7464 O 9,314  7465 O 6,301  7466 C) 7,201  N 7467 0) 7,988 26. 6. 89 Official Journal of the European Communities No L 179/35 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7468 O 8,738  7470 O 6,841  7471 C) 7,741  7472 (') 8,528  7475 C) 7,423  7476 (l) 8,323  7500 C) 4,234  7501 C) 5,134  7502 0) 5,921  7503 C) 6,671  7504 C) 7,721  7505 C) 4,708  7506 C) 5,608  7507 C) 6,395  7508 f) 7,145  7509 (') 8,195  7510 f) 5,248  7511 C) 6,148  7512 C) 6,935  7513 (') 7,685  7515 (') 5,830  7516 O 6,730  7517 (') 7,517  7520 O 6,414  7521 (') 7,314  7560 C) 5,972  7561 C) 6,872  7562 C) 7,659  7563 C) 8,409  7564 (') 9,459  7565 C) 6,446  7566 C) 7,346  7567 C) 8,133  7568 C) 8,883  7570 J1) 6,986  7571 (') 7,886  7572 O 8,673  7575 C) 7,568  7576 C) 8,468  7600 (J 5,858  7601 C) 6,758  7602 C) 7,545  7603 (l) 8,295  7604 O 9,345  7605 ( ») 6,332 No L 179/36 Official Journal of the European Communities 26 . 6. 89 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg   7606 0) 7,232  7607 C) 8,019  7608 O 8,769  7609 O 9,819  7610 (') 6,872  7611 (') 7,772  7612 O 8,559  7613 C) 9,309  7615 0) 7,454  7616 O 8,354 -- 7617 O 9,141  7620 C) 8,038  7621 0) 8,938  7700 (') 6,499  7701 (') 7,399  7702 (1) 8,186  7703 (') 8,936  7704 (l) 9,986  7705 (') 6,973  7706 O 7,873  7707 O 8,660  7708 0) 9,410  7710 C) 7,513  7711 C) 8,413  7712 C) 9,200  7715 C) 8,095  7716 0) 8,995  7720 (') 6,527  7721 C) 7,427  7722 O 8,214  7723 (') 8,964  7725 0) 7,001  7726 O 7,901  7727 C) 8,688  7728 (') 9,438  7730 (') 7,541  7731 (') 8,441  7732 0) 9,228  7735 C) 8,123  7736 O 9,023  7740 O 8,392  7741 (l) 9,292  7742 0) 10,079  7745 (') 8,866  7746 (') 9,766 26. 6. 89 Official Journal of the European Communities No L 179/37 I \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 = Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7747 C) 10,553  II 7750 o 9,406  - || 7751 ( 1 ) 10,306  7760 ( 1 )l 10,256  II 7761 o 11,156   li 7762 (') 11,943  7765 l 10,730  II 7766 \ 11,630  Il 7770 11,270  - II 7771 C) 12,170  7780 12,121  li 7781 (') 13,021  7785 " (') l 12,595  II 7786 0) 13,495  li 7800 2,180  II 7801 Il 3,080  7810 \ 12,468  Il 7811 Il\ 13,368  II 7812 \ 14,155  II 7815 12,942  II 7816 Il\ 13,842  Il 7817 Il 14,629  II 7820 3,019  7821 3,919  II 7830 Il 13,482  li 7831 l 14,382  II 7840 l 4,697  Il 7841 I 5,597  I 7860 I 6,676  7861 7,576  7900 C) 2,491  7901 3,391  7910 12,779  7911 (') 13,679  \ 7912 o 14,466  7915 (') 13,253  7916 o 14,153 &gt;  7917 o 14,940  7920 C) 3,330  I 7921 O 4,230  7930 C) 13,793  I 7931 C) 14,693  7940 o 5,008  7941 C) 5,908  7960 C) 6,987 No L 179/38 Official Journal of the European Communities 26 . 6. 89 I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \  100 kg   II 7961 O 7,887 Amounts to be deducted _ I 51xx \ 0,301  l 52xx l 0,637  53xx l 1,018  54xx l 1,368  l 55xx l 2,005  56xx l 2^981  l 57Ox l 4,567  571x l 4,567  l 572x l 6,325  573x l 6,325  574x l 8,132  575x l 8,132  l 576x l 9,940  l 577x l 9,940  l 578x l 11,747  II 59xx I 0,301 Amounts to be deducted I 61xx I 0,237  l 62xx ' 0,501  l 63xx 0,801  64xx II 1,077  l 65xx 1,577  66xx 2,343  670x 3,592  l 67 lx 3,592  672x \ 4,975  l 673x l 4,975  l 674x \ 6,396  675x \ 6,396  676x \ 7,817  l 677x \ 7,817  l 678x \ 9,238  I 69xx l 0,237 26. 6. 89 Official Journal of the European Communities No L 179/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6ixx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (in OJ No L 364 of 30 . 12 . 1988, p. 48) without prejudice to any later modifica ­ tion of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins - Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 179/40 Official Journal of the European Communities 26. 6 . 89 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1509 10 10 1509 10 90 1509 90 00  100 kg  2,901 2,901 2,031 3,212 2,342 2,342 3,191 2,321 2,321 1,228 1,228 0,358 1,498 0,629 0,629 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 77 17 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 1*5-5 7738 1510 00 10 1510 00 90 26 . 6 . 89 Official Journal of the European Communities No L 179/41 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector '   1,023 1,057 1,021 1,107 1,107 1.056 1.057 1,107 1,057 1,107 1,022   1,014 1,014 1,020 1,020 1,020 1,020 1,186 1,186 1,163 1,188 1,188 1,273 1,153 1,186 1,188 1,186 1,188 1,188 1,103 1,021 1,021 1,021 1,021 0,978 0,978 0,988 0,988 0,978 0,988 0,978 0,988 1,011 1,011 : ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 I 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,87017 0,530803 0,139157 0,466712 0,156794 0,0519446 0,0450219 11,7786 11,4702 8,92069 63,7506 11,7899 3,09087 10,3663 3,48261 1,15376 2 221,14 261,620 254,769 198,141 55,2545 10,2187 2,67895 8,98483 3,01849 0,866730 1 925,13 226,754 220,816 171,735 No L 179/42 Official Journal of the European Communities 26. 6 . 89 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 26 June 1989 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Cereals Eggs and poultry and albumins Sugar 0,631155 0 0,631155 1 July 1989 1 July 1989 1 July 1989 Italy Cereals Sugar 0 0 1 July 1989 1 July 1989 France Cereals Sugar 0 0 1 July 1989 1 July 1989 Greece Cereals Olive oil sector Eggs and poultry and albumins Pigmeat Sugar Wine 0,141849 0 0 0 0,141849 0 1 July 1989 1 November 1989 1 July 1989 1 July 1989 1 July 1989 1 September 1989 Ireland Cereals Sugar 0 0 1 July 1989 1 July 1989 Spain Wine 0 1 September 1989 Portugal Sugar 0 1 July 1989